Title: From George Washington to Jonathan Trumbull, Sr., 6 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 6th Feby 1777

I am this evening honored with yours of the 1st inst. and am to thank you for your promise of forwarding the New Levies, which I am sure you will perform to the utmost of your abilities.
I have, as I wrote you in my last, pressed Congress to send you forward a supply of money and the proper Books to open your Loan Office.
As Mr Mease the Clothier General is now here I shewed him that part of your letter respecting Cloathing, and I refer you to him for a letter which he will write to you upon that head.
Instead of hiring Arms, as has been the custom heretofore, I would have them purchased of the Owners on account of the Continent—They will by these means be kept in better repair, for a man looks upon himself at liberty to use his own Firelock as he pleases. But in

the purchase of the Arms I would have special Care taken as to quality, for our Stores are already cumbered with useless ones. I have the Honor to be with sincere Regard Sir your most obedt Servant

Go. Washington

